UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-1221


DOUGLAS E. MCPHAIL,

                 Plaintiff – Appellant,

     v.

AMERICAN GENERAL FINANCIAL SERVICES, INCORPORATED,

                 Defendant – Appellee,

          and

A GOODNIGHT SLEEPSTORE,

                 Defendant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
Senior District Judge. (5:09-cv-00451-H)


Submitted:   July 26, 2011                  Decided:   July 29, 2011


Before WILKINSON, KING, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Douglas E. McPhail, Appellant Pro Se. Megan E. Miller, HUNTON &
WILLIAMS, LLP, Charlotte, North Carolina; Canon Pence, HUNTON &
WILLIAMS, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Douglas E. McPhail appeals the district court’s order

dismissing    his   complaint   under       Fed.   R.   Civ.    P.   12(b)(6)   for

failure to state a claim.       We have reviewed the record and find

no reversible error.        Accordingly, we affirm for the reasons

stated by the district court.               McPhail v. American Gen. Fin.

Serv., Inc., No. 5:09-cv-00451-H (E.D.N.C. Feb. 8, 2011).                        We

dispense     with   oral   argument     because         the    facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                         AFFIRMED




                                        2